Fourth Court of Appeals
                                         San Antonio, Texas
                                             No. 04-12-00646-CV

               IN RE Guillermo BENAVIDEZ, Z. Sonia Benavides, and Beyondo Co., LLC

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Sandee Bryan Marion, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: December 14, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 8, 2012, Relators Guillermo Benavides, Z. Sonia Benavides, and Beyondo

Co., LLC filed a petition for writ of mandamus. The court has considered the relators’ petition,

the real parties in interests response, and the relators’ reply and determined that the relators are

not entitled to the relief sought. Therefore, the petition is DENIED. TEX. R. APP. P. 52.8(a).



                                                          PER CURIAM




           1
         This proceeding arises out of Cause No. 2011-CV-F000997-D1, styled Manuel A. Benavides, Individually
and on Behalf of G.M. Rentals, Ltd. v. Guillermo Benavides, Jr., et al., pending in the 49th Judicial District Court,
Webb County, Texas, the Honorable Jose A. Lopez presiding.